Citation Nr: 0102209	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-15 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling.

Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 April 1974 
and from March 1979 to January 1984.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a 
February 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which increased the evaluation for the veteran's left knee 
disability to 10 percent, effective January 5, 1998, 
increased the evaluation for the veteran's right knee 
disability to 30 percent, effective February 23, 1997, 
assigned a temporary total rating for the right knee 
disability from June 29, 1997, through July 1997, and reduced 
the schedular evaluation for the right knee disability to 10 
percent, effective August 1, 1997.  The veteran has limited 
her appeal indicating that she is only seeking evaluations in 
excess of the currently assigned evaluations of 10 percent.  
Jurisdiction over the veteran's claims folder was transferred 
to the RO in Detroit, Michigan in July 1998. 


REMAND

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law.  This liberalizing law is applicable to 
the appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran has reported that her disability retirement from 
the United States Post Office was based in part on her 
bilateral knee disability.  The veteran has submitted a copy 
of a January 1998 letter from the United States Office of 
Personnel Management (OPM) notifying her that her disability 
retirement had been approved.  The RO has not obtained a copy 
of the disability determination by OPM, nor has it obtained a 
copy of the records upon which the determination was based.

The Board also notes that the veteran underwent VA 
examinations of her knees in January 1998 and April 1999.  
Although evidence of instability of both knees was found on 
the January 1998 examination, the examiner did not assess the 
extent of instability and no evidence of instability was 
reportedly found on the April 1999 VA examination.  In 
addition, neither examiner provided an adequate assessment of 
functional impairment on repeated use or during flare-ups.    

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to her claims.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file all identified medical 
records that have not been obtained 
previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and her representative 
of this and request them to submit a copy 
of the outstanding records.

3.  The RO should request OPM to provide 
a copy of its disability determination 
for the veteran and a copy of the records 
upon which the determination was based.

4.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of her 
service-connected bilateral knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any necessary tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected bilateral 
knee disability, to specifically include 
an assessment of any instability or 
subluxation present.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of each 
of the knee disabilities on the veteran's 
ability to work.  The rationale for each 
opinion expressed should also be 
provided.

5.  Then, the RO should review the claims 
file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the VCAA.  

6.  Then, the RO should readjudicate the 
veteran's claims, to include 
consideration of whether separate 
evaluations are on the basis of 
instability and arthritis with limitation 
of motion.  The RO should also consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



